      1:20-cv-01146-MMM-JEH # 1               Page 1 of 23                                        E-FILED
                                                                  Wednesday, 08 April, 2020 11:09:51 AM
                                                                          Clerk, U.S. District Court, ILCD



                    IN THE UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

CRUM & FORSTER SPECIALTY                        )
INSURANCE COMPANY,                              )
                                                )
                      Plaintiff,
                                                )
       V.
                                                )   Case No.: 20-cv-1146
B&K TECHNOLOGY SOLUTIONS, INC.                  )
d/b/a ADVANCED TECHNOLOGY                       )
RECYCLING, and SA CAMPBELL                      )
PROPERTIES, LLC,                                )
                 Defendants.                    )


                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Crum & Forster Specialty Insurance Company (“C&F”), by and through its

undersigned counsel, as and for its Complaint for Declaratory Judgment against Defendants,

B&K Technology Solutions, Inc. d/b/a Advanced Technology Recycling (“ATR”) and SA

Campbell Properties, LLC (“SACP”), states as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for declaratory judgment pursuant to Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 2201. In this action, C&F seeks a determination of its

rights and obligations under an insurance policy issued by it to ATR in connection with an

underlying lawsuit filed by SACP, which asserts certain claims against ATR.

                                   JURISDICTION AND VENUE

       2.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this

action is between citizens of different states and the amount in controversy exceeds $75,000.
      1:20-cv-01146-MMM-JEH # 1              Page 2 of 23




         4.    Venue is proper in the Central District of Illinois pursuant to 28 U.S.C. § 1391(a)

as Defendant ATR resides in the Central District of Illinois.

         5.    Plaintiff C&F is a corporation organized and existing under the laws of the state of

Delaware, with its principal place of business in the state of New Jersey. At all relevant times,

C&F was authorized to conduct business in the State of Illinois.

         6.    Defendant ATR is a corporation organized and existing under the laws of the State

of Illinois, with its principal place of business located at 902 N. Hazel Street, Pontiac, Illinois

61764.

         7.    Defendant SACP is a Utah limited liability company, with its principal place of

business in Toole County, Utah, whose sole member is Scott Campbell, a resident and citizen of

the State of Utah.

         8.    The Underlying Action (as defined herein) is pending in the Third Judicial Circuit

Court of Tooele County, Utah.

         9.    C&F issued an insurance policy to ATR, as described more fully below.

         10.   The scope of the coverage available to ATR under the policy is governed by the

terms, conditions, and exclusions of the policy.

         11.   Plaintiff C&F does not assert any claim against Defendant SACP in the Complaint

and Defendant SACP has been named as a defendant in this action solely as a necessary and

indispensable party.

                                THE UNDERLYING ACTION

         12.   In an August 29, 2019 letter to ATR , SACP demanded that ATR pay SACP

damages allegedly resulting from environmental cleanup and facilities repairs at 135 Lodestone

Way in Tooele, Utah, which ATR leased from one of Mr. Campbell’s companies until February



                                                   2
      1:20-cv-01146-MMM-JEH # 1              Page 3 of 23




2019. A copy of SACP’s August 29, 2019 letter is attached hereto as Exhibit A.

       13.       On or about February 7, 2020, SACP filed a lawsuit styled SA Campbell

Properties, LLC v. B&K Technology, Inc. d/b/a Advanced Technology Recycling and Travelers

Casualty and Surety Company of America, Case No. 200300227, in the Third Judicial Circuit of

Tooele County, Utah (the “Underlying Action”). A true and correct copy of the Complaint filed

in the Underlying Action (the “Complaint”) is attached hereto as Exhibit B.

       14.       The Complaint alleges that SACP owns a building (the “Building”) located at 135

Lodestone Way in Tooele, Utah (the “Premises”). Ex. B at ¶ 1.

       15.       The Complaint further alleges that ATR formerly leased the Premises from SACP

pursuant to a lease agreement (the “Lease”), which the parties executed in September 2016. Ex.

B at ¶ 8.

       16.       The Complaint further alleges that “[v]arious disputes arose between the parties

regarding their performance of the Lease, which the parties resolved in a mediation in October

2018. Following mediation, the parties entered into a settlement agreement (the “Agreement”).

Ex. B at ¶ 16.

       17.       The Complaint further alleges that “[i]n the Agreement, the parties agreed to

terminate the Lease ‘effective February 15, 2019’” and ATR “agreed to ‘vacate the Premises on

or before’ that date.” Ex. B at ¶ 18.

       18.       The Complaint alleges that, until February 15, 2019, the terms of the Lease would

“‘continue to govern [ATR’s] use of the Premises [and any] provisions of the Lease that [were]

not amended by, or replaced by, or’ which did ‘not otherwise conflict with the provisions of’ the

‘Agreement’ would “remain in full force and effect.’” Ex. B at ¶ 19.




                                                 3
        1:20-cv-01146-MMM-JEH # 1            Page 4 of 23




        19.      The Complaint further alleges that “[i]n exchange for a settlement payment and

ATR’s agreement to terminate the Lease, SACP agreed to release a variety of claims against

ATR, but the Agreement expressly provided that the ‘Claims’ being released ‘shall not include

the obligations set forth in this Agreement, nor shall it include claims arising from the Lease that

arise after the Effective Date’ of the Agreement.” Ex. B at ¶ 20.

        20.      The Complaint alleges that ATR vacated the Site on February 15, 2019. Ex. B at ¶

21.

        21.      The Complaint further alleges that, following ATR’s departure, SACP soon

discovered that ATR failed to comply with its contractual obligations under the Lease. Ex. B at

¶ 22.

        22.      The Complaint alleges that “ATR left behind toxic dust throughout the Building.”

Ex. B at ¶ 23.

        23.      The Complaint further alleges that, on February 27, 2019, inspectors from the

Utah Occupational Safety and Health Administration (“OSHA”) “tested the dust and detected the

presence of ‘heavy metals such as lead, cadmium, and ‘arsenic.’” Ex. B at ¶ 23.

        24.      The Complaint further alleges that OSHA recommended that SACP “‘take

appropriate safety and health measures before allowing any company to operate in this building

based on lab results.’” Ex. B at ¶ 24.

        25.      The Complaint further alleges that “[t]hese dangerous heavy metals were not

scattered throughout the Building when ATR took possession of it in September 2016. OSHA

inspected the Building in August 2015 and specifically tested dust throughout the facility but did

not find any significant levels of heavy metals.” Ex. B at ¶ 25.




                                                 4
       1:20-cv-01146-MMM-JEH # 1              Page 5 of 23




       26.     The Complaint further alleges that OSHA performed air monitoring at the Site

and concluded that such metals were not being produced at that time. Ex. B at ¶ 26.

       27.     The Complaint further alleges that “[t]o remove all the toxic dust from the

Building, SACP had to hire Clean Harbors Environmental Services [“Clean Harbors”], an

environmental cleanup firm.” Ex. B at ¶ 27.

       28.     The Complaint alleges that Clean Harbors finished removing all the toxic dust

from the Site on July 8, 2019, at the cost of $105,648. Ex. B at ¶ 28.

       29.     The Complaint further alleges that “SACP could not rent the Building until the

environmental cleanup was complete, which left its Building vacant from February 15, 2019,

through July 8, 2019.” Ex. B at ¶ 29.

       30.     The Complaint alleges that “[b]ased on the rental rate per square foot of ATR’s

Lease, SACP estimates that it could have rented the Building for at least $929.35 per day for the

143 days between February 15, 2019, and July 8, 2019, for a total of $132,897.05. Ex. B at ¶ 31.

       31.     The Complaint further alleges that “ATR left the Building in a state of disrepair.

There was damage to the HVAC system, clogged toilets, damage to the radiant heat system,

broken LED lights, destroyed carpets, and trash and other detritus from ATR’s electronic

recycling business scattered throughout the Building.” Ex. B at ¶ 32. The Complaint further

alleges that such damages would cost a total of $61,725 to fix. Ex. B at ¶ 33.

       32.     SACP alleges two causes of actions against ATR in the Complaint: Breach of

Contract and the Breach of the Duty of Good Faith and Fair Dealing. See Ex. B at Counts I and

III.

       33.     In Count I of the Complaint, SACP alleges that ATR “has materially breached

the Lease by failing to deliver the Building in substantially better condition than when it took



                                                 5
      1:20-cv-01146-MMM-JEH # 1              Page 6 of 23




possession. For example, it left toxic dust scattered throughout the Building and failed to deliver

the HVAC system, radiant heat system, and other components of the Building to SACP in

rentable condition when it vacated the Building on February 15, 2019.” Ex. B at ¶ 39.

      34.      In Count I, SACP seeks an award of damages against ATR in an amount to be

proven at trial, but not less than $300,270.05, together with consequential damages, pre- and

post-judgment interest, and an award of attorney fees pursuant to the terms of the Lease and Utah

law. Ex. B, Prayer for Relief at ¶ 1.

      35.      In Count III of the Complaint, SACP alleges that ATR breached the implied

covenant of good faith and fair dealing contained in the Lease by failing to deliver the Building

in substantially better condition than when it first took possession of the building. Ex. B at ¶ 52.

      36.      In Count III, SACP seeks an award of damages against ATR in an amount to be

proven at trial, but not less than $300,270.05, together with consequential damages, pre- and

post-judgment interest, and an award of attorney fees pursuant to the terms of the Lease and Utah

law. Ex. B, Prayer for Relief at ¶ 3.

                                        THE POLICY

       37.     C&F issued Environmental Package Policy Number EPK-121984 to Named

Insured Advanced Technology Recycling, effective April 4, 2018 to April 4, 2019 (the “Policy”).

A true and correct certified copy of the Policy is attached hereto as Exhibit C.

       38.     The Policy provides Commercial General Liability (“CGL”) coverage with limits

of liability of $1,000,000 for each Occurrence and a $3,000.000 General Aggregate. Ex. C at p.

CF00001.

       39.     The Policy provides Contractors Pollution Liability (“CPL”) coverage with limits

of liability of $1,000,000 for each Pollution Condition and a $2,000,000 General Aggregate. Ex.



                                                  6
     1:20-cv-01146-MMM-JEH # 1            Page 7 of 23




C at CF000006. The Policy’s CPL Coverage Part has a deductible of $25,000 for each Pollution

Condition. Ex. C at CF000014.

       40.     The Policy provides Third Party Pollution Liability (“TPPL”) coverage with

limits of liability of $1,000,000 for each Pollution Condition and a $2,000,000 General

Aggregate. Ex. C at CF000006. The Policy’s TPPL Coverage Part has a deductible of $25,000

for each Pollution Condition. Ex. C at CF000014.

       41.     The Policy provides Errors & Omissions (“E&O”) coverage with limits of

liability of $1,000,000 for each Wrongful Act and a $2,000,000 General Aggregate. Ex. C at

CF000006. The Policy’s E&O Coverage Part has a deductible of $25,000 for each Claim. Ex. C

at CF000014.

       42.     The Policy provides Onsite Cleanup coverage with limits of liability of

$1,000,000 for each Pollution Condition and a $2,000,000 General Aggregate, subject to a

$25,000 Each Pollution Condition deductible. Ex. C at CF000006. The Policy’s Onsite Cleanup

Coverage Part has a deductible of $25,000 for each Pollution Condition. Ex. C at CF000014.

       43.     The Policy includes the following relevant Common Definitions:

                                           ***

       7. “Cleanup costs” means expenses incurred in the investigation, evaluation,
           monitoring, testing, removal, containment, treatment, response, disposal,
           remediation, detoxification or neutralization of any “pollutants”. …

                                          ***
       9. “Damages” means the monetary amount of any judgment, award or settlement
          that an insured becomes legally obligated to pay as a result of a “claim” or
          “suit”. “Damages” does not include “cleanup costs”, equitable or
          nonpecuniary relief, disgorgement of profits, sanctions, fines or penalties.

                                           ***




                                              7
1:20-cv-01146-MMM-JEH # 1               Page 8 of 23




20.   “Locations” means the specific location(s) designated in an endorsement to
      the Third Party Pollution Liability Coverage Part or the Onsite Cleanup
      Coverage Part.

                                         ***

26. “Occurrence” means an accident, including continuous or repeated exposure to
    substantially the same general harmful conditions.

                                         ***

28. “Policy period” means the period shown in the Declarations, unless cancelled,
     in which event, the “policy period” ends on the date that such cancellation is
     effective.

29. “Pollutants” mean any solid, liquid, gaseous, thermal or biological irritant or
     contaminant, including, without limitation, smoke, vapor, soot, fumes, acids,
     alkalis, chemicals and waste and any matter that by its presence, corrupts,
     defiles, contaminates or is harmful to the soil, air, or water, living things or the
     environment. Waste includes materials to be recycled, reconditioned or
     reclaimed.

      It is understood that any substance or matter that is a “pollutant” does not lose
      its status as a “pollutant” because: (1) such substance or matter has, or may
      have, a useful function or purpose; or (2) the release, threatened release or
      presence of such substance or matter in any locale is not regulated, prohibited,
      remedied by, or the subject of, one or more “applicable laws”.

30. “Pollution condition” means the discharge, dispersal, seepage, migration,
    release, escape, presence or movement of “pollutants”.

      Two or more “pollution conditions” arising out of the same or related acts of
      discharge, dispersal, seepage, migration, release, escape or movement of
      “pollutants” shall be deemed to be a single “pollution condition”.

                                         ***

32. “Professional services” means those functions performed for others by you or
    by others on your behalf that are related to your practice as a consultant,
    engineer, architect, surveyor, laboratory or construction manager.

33. “Property damage” means:

          a. Physical injury to tangible property, including all resulting loss of use of
             that property. All such loss of use shall be deemed to occur at the time
             of the physical injury that caused it; or


                                            8
      1:20-cv-01146-MMM-JEH # 1             Page 9 of 23




               b. Loss of use of tangible property that is not physically injured. All such
                  loss of use shall be deemed to occur at the time of the “occurrence” that
                  caused it.

                                             ***

     43. “Wrongful act” means an act, error or omission in the rendering or failure to
          render “professional services” by any insured covered under the Insuring
          Agreement of the Errors and Omissions Liability Coverage Part.

Ex. C at CF000038, CF000042- CF000045.

               The Commercial General Liability Coverage Part of the Policy

       44.     The insuring agreement for Coverage A of the Policy’s Commercial General

Liability (“CGL”) Coverage Part of the Policy provides, in pertinent part, as follows:

       SECTION I – COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1.      Insuring Agreement

               a. We will pay, in excess of the Deductible shown in the Declarations,
                  those sums that the insured becomes legally obligated to pay as
                  “damages” for “bodily injury” or “property damage” to which this
                  insurance applies . . .

Ex. C at p. CF000048.

       45.     Additional Exclusion c. Damage to Property of the CGL Coverage Part of the

Policy excludes coverage for “property damage” arising out of “[p]roperty you own, rent,

occupy, including, without limitation, any costs or expenses incurred by you, or any other

person, organization or entity, for repair, replacement, restoration or maintenance or such

property for any reason, or the prevention of injury to a person or damage to another’s property;

…” Ex. C at CF000053- CF000054.



                                                9
      1:20-cv-01146-MMM-JEH # 1              Page 10 of 23




               The Contractors Pollution Liability Coverage Part of the Policy

       46.     The insuring agreement of the Contractors Pollution Liability (“CPL”) Coverage

Part of the Policy provides, in pertinent part, as follows:

       SECTION I – INSURING AGREEMENT

       1.      Contractors Pollution Liability

               a. We will pay, in excess of the Deductible shown in the Declarations,
                  those sums the insured becomes legally obligated to pay:

                 (1) As “damages for “bodily injury” or “property damage”; and

                 (2) For “cleanup costs”;

               resulting from a “pollution condition that was caused by an “occurrence”
               and to which this insurance applies. …

Ex. C at CF000058.

       47.     Additional Exclusion 2. Damage to Property of the CPL Coverage Part of the

Policy excludes coverage for any “damages,” “defense expenses,” “cleanup costs,” or any other

loss, cost of expense, or any “claim” or “suit”:

       Based upon or arising out of “property damage” to, or “cleanup costs” for, any
       real or personal property or facility that, in whole or in part, was rented to,
       occupied by or in the care, custody and control of any insured at any time. …

Ex. C at CF000059.

               The Third Party Pollution Liability Coverage Part of the Policy

       48.     The insuring agreement for the Third Party Pollution Liability (“TPPL”)

Coverage Part of the Policy provides, in pertinent part, as follows:

       SECTION I – INSURING AGREEMENT

       1.      Third Party Pollution Liability

              a. We will pay, in excess of the Deductible shown in the Declarations,
                 those sums the insured becomes legally obligated to pay:


                                                   10
     1:20-cv-01146-MMM-JEH # 1               Page 11 of 23




                  (1) As “damages because of “bodily injury” or “property damage”; and

                  (2) For “cleanup costs”;

                  resulting from a “pollution condition that was caused by an
                  “occurrence” and to which this insurance applies. …

Ex. C at CF000064.

       49.     Additional Exclusion 3. Insured’s Property Damage or Cleanup Costs of the

Policy’s TPPL Coverage Part of the Policy excludes coverage for “damages” or any loss, cost or

expense, or any “claim” or “suit” for :

       “’property damage’ to or ‘cleanup costs’ on property owned, leased, occupied or
       operated by any insured, or property in the care, custody or control of any insured,
       whether or not any cost is incurred or expenses to avoid or mitigate further
       damages or ‘claims.’”

Ex. C at CF000066.

                The Errors & Omissions Liability Coverage Part of the Policy

       50.     The insuring agreement of the Errors & Omissions Liability (E&O) Coverage Part

of the Policy provides, in pertinent part, as follows:

       SECTION I – INSURING AGREEMENT

       1.      Errors and Omissions Liability

               a. We will pay, in excess of the Deductible shown in the Declarations,
                  those sums the insured becomes legally obligated to pay as “damages”
                  or “cleanup costs” because of a “wrongful act” to which this insurance
                  applies. …

Ex. C at CF000061.

       51.      The Policy defines “wrongful act” to mean an act, error or omission in the

rendering or failure to render “professional services” by any insured. Part. Ex. C at CF000045.




                                                 11
      1:20-cv-01146-MMM-JEH # 1             Page 12 of 23




       52.     By endorsement, the Policy defines “professional services” as “scrap metal and

recycling material consulting to third parties.” Ex. C at CF000103.

                        The Onsite Cleanup Coverage Part of the Policy

       53.     The insuring agreement for the Onsite Cleanup Coverage Part of the Policy

provides, in pertinent part, as follows:

       ONSITE CLEANUP COVERAGE PART

       SECTION I - INSURING AGREEMENTS

       1. Onsite Cleanup

          We will pay, in excess of the Deductible shown in the Declarations, those sums
          the insured becomes legally obligated to pay as “cleanup costs” arising out of a
          “pollution condition” that was caused by an “occurrence” and to which this
          insurance applies, but we do not have any duty to defend the insured or pay
          “defense expenses”. The amount we will pay for “cleanup costs” is limited as
          described in Section IV -Limits Of Insurance And Deductible within the
          Common Provisions.

               a. This insurance applies to “cleanup costs” only if all of the following
                  conditions are met:

                  (1) Before the “policy period”, no insured had knowledge of any
                      “pollution condition”;

                  (2) No fact, incident or circumstance involving a “pollution condition”
                      was reported under any policy in effect before the “policy period”
                      or disclosed in the application for this Policy;

                  (3) The “cleanup costs” result from a “pollution condition” at or on
                      your “location(s)” within the “coverage territory”;

                  (4) The “pollution condition” begins on or after the earlier of either this
                      Policy’s effective date, or Retroactive Date, if any, shown in the
                      Declarations, and before the end of the “policy period”; and

                  (5) The request for “cleanup costs” is made to us in writing, in
                      accordance with the provisions set forth in Section III -Additional
                      Conditions within this Coverage Part, during the “policy period”.

Ex. C at CF000068.


                                                 12
     1:20-cv-01146-MMM-JEH # 1              Page 13 of 23




       54.     Pursuant to the operation of the Covered Locations Endorsement (form EN0615-

0211), the Onsite Cleanup Coverage Part of the Policy was modified to provide as follows:

                        COVERED LOCATIONS ENDORSEMENT

       This endorsement modifies insurance provided under the following:

       THIRD PARTY POLLUTION COVERAGE PART
       ONSITE CLEANUP COVERAGE PART

                                          SCHEDULE

       Covered “Location(s)”:                               Retroactive Date(s)

                                               ***

        135 Lodestone Way, Tooele, UT 84074                                  4/4/2017

        A. The Retroactive Date(s) indicated in the Schedule shown above applies only
           to the corresponding location indicated in the Schedule shown above.

                                              ***

        C. SECTION I – INSURING AGREEMENT, 1. Insuring Agreement –
           Onsite Cleanup is amended by the addition of the following:

             This Policy applies to “cleanup costs” resulting from “pollution conditions”
             that:

             1. Exist at, on or emanate from the Covered “Location(s)” indicated in the
                Schedule shown above; and

             2. Begin after this Policy’s effective date or the Retroactive Date indicated
                in the Schedule shown above, and before the end of the “policy period”.

                                              ***
Ex. C at CF000108.

       55.     Pursuant to operation of General Change Endorsement – Policy Change Number

002, the Premises (135 Lodestone Way, Tooele, UT 84074) was removed from the Covered

Locations Endorsement of the Policy effective February 20, 2019. Ex. C at CF000003.




                                                13
     1:20-cv-01146-MMM-JEH # 1               Page 14 of 23




       56.    Pursuant to the operation of the Onsite Cleanup Coverage Sudden & Accidental

Limitation endorsement, the insuring agreement of the Onsite Cleanup Coverage Part of the

Policy was modified to provide as follows:

       This endorsement modifies insurance provided under the following:

       ONSITE CLEANUP COVERAGE PART

                                           SCHEDULE

        Discovery Period:               72 hours
        Reporting Period:               10 days

       In consideration of the premium charged, it is hereby agreed that the Onsite
       Cleanup Coverage Part (EN0027), Section I – Insuring Agreement, 1. Onsite
       Cleanup, paragraph a., sub-paragraph (4) is deleted in its entirety and replaced by
       the following:

       (4) The “pollution condition”:

              (a)   Begins on or after the earlier of either the beginning of the “policy
                    period” or Retroactive Date, if any, shown in the Declarations of this
                    Policy; and

              (b) Begins prior to the end of the “policy period”; and

              (c)   Is sudden and accidental and is discovered within the “discovery
                     period” shown in the Schedule above; and

              (d)   Is reported to us within the “reporting period” shown in the Schedule
                    above.

       Solely with respects to this Endorsement, the following definitions shall apply:

       “Discovery Period” means the period of time following the commencement of a
       “pollution condition” in which an insured must discover or be made aware of that
       “pollution condition.

       “Reporting Period” means the period of time following the discovery of a
       “pollution condition” in which an insured must report that “pollution condition”
       to us.

                                              ***


                                                   14
     1:20-cv-01146-MMM-JEH # 1               Page 15 of 23




Ex. C at CF000115.

       57.      The   Onsite Cleanup      Coverage Part of the Policy includes, inter alia, the

following exclusion and condition to coverage:

       SECTION II - ADDITIONAL EXCLUSIONS

       The following additional exclusions apply to the Onsite Cleanup Coverage Part:

       This Policy does not apply to “cleanup costs”: …

       6. Lead Contamination

                a. For any loss, cost or expense arising out of any request, demand or
                   order that any insured or any person test for, monitor, clean up, remove,
                   contain, treat, detoxify or neutralize, or in any way respond to, or assess
                   the effects of lead; or

                b. For any loss, cost or expense arising out of testing for, monitoring,
                   cleaning up, removing, containing, treating, detoxifying or neutralizing,
                   or in any way responding to, or assessing the effects of lead.

                                                 ***

       SECTION III - ADDITIONAL CONDITIONS

       3. Continuous or Progressive Damage or Injury

             A “pollution condition” occurring or existing partly before and partly on or
             after the Retroactive Date will be deemed to have occurred or existed before
             the Retroactive Date.

             If the date cannot be determined upon which such “pollution condition” first
             occurred or existed then, for the purposes of policies issued by us, such
             “pollution condition” will be deemed to have occurred or existed before the
             Retroactive Date.

Ex. C at CF000069, CF000071.

                                         THIS DISPUTE

       58.      ATR has sought a defense and indemnity under the Policy in connection with the

claims asserted against it in the Complaint filed in the Underlying Action.



                                                 15
      1:20-cv-01146-MMM-JEH # 1             Page 16 of 23




        59.     C&F has determined through its coverage investigation that it owes no obligation

to defend or indemnify ATR in connection with the claims asserted against it in the Complaint

filed in the Underlying Action.

        60.     C&F has advised ATR in writing that it disclaims any obligation under the Policy

to provide a defense to or indemnify it in connection with the claims asserted against it in the

Complaint filed in the Underlying Action.

        61.     C&F now brings this action to obtain a judicial declaration that the Policy

provides no defense or indemnity obligations to ATR in connection with the claims asserted

against it in the Complaint filed in the Underlying Action.

                                         COUNT I
                       (No Coverage Under Policy’s CGL Coverage Part)

        62.     C&F incorporates by reference herein paragraphs 1 through 61, as if the same

were fully set forth at length.

        63.     The CGL Coverage Part of the Policy excludes coverage for “property damage”

arising out of “[p]roperty you own, rent, occupy, including, without limitation, any costs or

expenses incurred by you, or any other person, organization or entity, for repair, replacement,

restoration or maintenance or such property for any reason, or the prevention of injury to a

person or damage to another’s property; …” Ex. C at CF000053- CF000054.

        64.     The Complaint seeks damages for “property damage” arising out of property (the

Premises) formerly rented to, occupied by, or in the care, custody or control of ATR. Ex. B at ¶

23.

        65.     The CGL Coverage Part of the Policy does not afford coverage for the claims

asserted against ATR in the Underlying Action because the Complaint seeks to impose liability




                                                16
      1:20-cv-01146-MMM-JEH # 1             Page 17 of 23




against ATR for “property damage” to a property formerly rented to, occupied by, or in the care,

custody or control of ATR, which is precluded from coverage.

        66.     Accordingly, the CGL Coverage Part of the Policy does not afford coverage for

the claims asserted against ATR in the Underlying Action.

        WHEREFORE, C&F seeks a judgment that it owes no duty under the CGL Coverage

Part of the Policy to defend or indemnify ATR in connection with the claims asserted against it

in the Complaint filed in the Underlying Action.

                                        COUNT II
                       (No Coverage Under Policy’s CPL Coverage Part)

        67.     C&F incorporates by reference herein paragraphs 1 through 66, as if the same

were fully set forth at length.

        68.     The CPL Coverage Part of the Policy excludes coverage for any “damages,”

“defense expenses,” “cleanup costs,” or any other loss, cost of expense, or any “claim” or “suit”

… “[b]ased upon or arising out of ‘property damage’ to, or ‘cleanup costs’ for, any real or

personal property or facility that, in whole or in part, was rented to, occupied by or in the care,

custody and control of any insured at any time.” Ex. C at CF000059.

        69.     The Complaint seeks “damages” based upon or arising out of “property damage”

to, and/or “cleanup costs” for real property (the Premises) formerly rented to, occupied by, or in

the care, custody or control of ATR. Ex. B at ¶ 23.

        70.     The CPL Coverage Part of the Policy does not afford coverage for the claims

asserted against ATR in the Underlying Action because the Complaint seeks to impose liability

against ATR for “damages” based upon or arising out of “property damage” to and/or “cleanup

costs” for, real property formerly rented to, occupied by, or in the care, custody and control of

ATR, which is precluded from coverage.


                                                17
      1:20-cv-01146-MMM-JEH # 1              Page 18 of 23




        71.     Accordingly, the CPL Coverage Part of the Policy does not afford coverage for

the claims asserted against ATR in the Underlying Action.

        WHEREFORE, C&F seeks a judgment that it owes no duty under the CPL Coverage Part

of the Policy to defend or indemnify ATR in connection with the claims asserted against it in the

Complaint filed in the Underlying Action.

                                       COUNT III
                      (No Coverage Under Policy’s TPPL Coverage Part)

        72.     C&F incorporates by reference herein paragraphs 1 through 71, as if the same

were fully set forth at length.

        73.     The TPPL Coverage Part of the Policy excludes coverage for “damages” or any

loss, cost or expense, or any “claim” or “suit” arising from “property damage” to, or “cleanup

costs” on, property owned, leased, occupied or operated by any insured, or property in the care,

custody or control of any insured, whether or not any cost is incurred or expenses to avoid or

mitigate further damages or “claims.” Ex. C at CF000066.

        74.     The Complaint seeks “damages” arising from “property damage” to and/or

“cleanup costs” on a property (the Premises) formerly rented to, occupied by or in the care,

custody and control of ATR. Ex. B at ¶ 23.

        75.      The TPPL Coverage Part of the Policy does not afford coverage for the claims

asserted against ATR in the Underlying Action because the Complaint seeks to impose liability

against ATR for “damages” arising from “property damage” to, or “cleanup costs” on, property

formerly rented to, occupied by, or in the care, custody or control of ATR, which is precluded

from coverage.

        76.     Accordingly, the TPPL Coverage Part of the Policy does not afford coverage for

the claims asserted against ATR in the Underlying Action.


                                                18
      1:20-cv-01146-MMM-JEH # 1            Page 19 of 23




        WHEREFORE, C&F seeks a judgment that it owes no duty under the TPPL Coverage

Part of the Policy to defend or indemnify ATR in connection with the claims asserted against it in

the Complaint filed in the Underlying Action.

                                      COUNT IV
                       (No Coverage Under Policy’s E&O Coverage Part)

        77.     C&F incorporates by reference herein paragraphs 1 through 76, as if the same

were fully set forth at length.

        78.     The insuring agreement of the E&O Coverage Part of the Policy provides that

coverage applies to sums the insured becomes legally obligated to pay as “damages” or “cleanup

costs” because of a “wrongful act” in the rendering of “professional services.” The Policy

defines “wrongful act” to mean an act, error or omission in the rendering or failure to render

“professional services” Ex. C at CF000045, CF000061, CF000103.

        79.     The Complaint does not allege that ATR committed an act, error or omission in

the rendering or failure to render “professional services,” nor seeks to impose liability for

“damages” or “cleanup costs” resulting from such “wrongful act.”

        80.     Accordingly, the E&O Coverage Part of the Policy does not afford coverage for

the claims asserted against ATR in the Underlying Action.

        WHEREFORE, C&F seeks a judgment that it owes no duty under the E&O Coverage

Part of the Policy to defend or indemnify ATR in connection with the claims asserted against it in

the Complaint filed in the Underlying Action.

                                             COUNT V
                        (No Coverage Under Policy’s Onsite Cleanup Coverage
                        Part – Failure to Timely Report a Pollution Condition)

        81.     C&F incorporates by reference herein paragraphs 1 through 80, as if the same

were fully set forth at length.


                                                19
        1:20-cv-01146-MMM-JEH # 1          Page 20 of 23




         82.   Pursuant to the operation of the Onsite Cleanup Coverage Sudden & Accidental

Limitation endorsement, the Insuring Agreement of the Onsite Cleanup Coverage Part of the

Policy was modified to provide that “[t]his insurance applies to ‘cleanup costs’ only if certain

conditions are met including, but not limited to, that the ‘pollution condition’ began on or after

the earlier of the beginning of the “policy period” (April 4, 2018) or the Retroactive Date (April

4, 2017) and prior to the end of the “policy period” (February 20, 2019 for the Premises), and

further that the “pollution condition” was discovered by an insured within 72 hours of its

commencement and reported to C&F within 10 days of discovery. Ex. C at CF000115.

         83.   The Complaint alleges that the contamination of dust on the Premises by heavy

metals was not present when ATR took possession of the Building in September 2016. Ex. B at

¶ 25.

         84.   The Complaint alleges that OSHA testing performed on February 17, 2019

confirmed the presence of dust contaminated by heavy metals. Ex. B at ¶ 23.

         85.   In an August 29, 2019 letter to ATR, SACP demanded that ATR pay SACP

damages allegedly resulting from environmental cleanup and facilities repairs at the Premises.

Ex. A.

         86.   C&F was first advised of the alleged contamination of the Premises in a January

14, 2020 email from Commercial Insurance Associates, LLC. A true and accurate copy of the

January 14, 2020 email from Commercial Insurance Associates, LLC’s is attached hereto as Ex.

D.

         87.   The alleged “pollution condition” at the Premises was not discovered by ATR

within 72 hours of its discovery through the OSHA testing performed on February 17, 2019.




                                               20
      1:20-cv-01146-MMM-JEH # 1             Page 21 of 23




        88.     ATR failed to report the alleged “pollution condition” within 10 days of being

advised by SACP in an August 29, 2019 letter that it was demanding that ATR pay SACP

damages allegedly resulting from environmental cleanup and facilities repairs at the Premises.

        89.     Accordingly, ATR failed to satisfy all of the required conditions of the Insuring

Agreement of the Onsite Cleanup Coverage Part of the Policy with respect to the alleged

contamination of the Premises and, therefore, no coverage is provided under the Onsite Cleanup

Coverage Part of the Policy in connection with the claims asserted against it in the Complaint

filed in the Underlying Action.

        WHEREFORE, C&F seeks a judgment that it owes no duty under the Onsite Cleanup

Part of the Policy to defend or indemnify ATR in connection with the claims asserted against it

in the Complaint filed in the Underlying Action.

                                          COUNT VI
                         (No Coverage Under Policy’s Onsite Cleanup
                         Coverage Part - Lead Contamination Exclusion)

        90.     C&F incorporates by reference herein paragraphs 1 through 89, as if the same

were fully set forth at length.

        91.     The Complaint alleges that, on February 27, 2019, inspectors from OSHA tested

the dust at the Premises and detected the presence of ‘heavy metals such as lead, cadmium,’ and

‘arsenic’” throughout the Building Ex. A at ¶ 23.

        92.     Exclusion 6. Lead Contamination of Section II – Additional Exclusions of the

Onsite Cleanup Coverage Part of the Policy provides that the Policy does not apply to “cleanup

costs” which are “[f]or any loss, cost or expense arising out of any request, demand or order that

any insured or any person test for, monitor, clean up, remove, contain, treat, detoxify or

neutralize, or in any way respond to, or assess the effects of lead” or “[f]or any loss, cost or



                                                21
      1:20-cv-01146-MMM-JEH # 1               Page 22 of 23




expense arising out of testing for, monitoring, cleaning up, removing, containing, treating,

detoxifying or neutralizing, or in any way responding to, or assessing the effects of lead.” Ex. B

at p. CF000069.

        93.     Accordingly, there is no coverage afforded under the Onsite Cleanup Coverage

Part of the Policy for claims asserted against ATR in the Underlying Action seeking to impose

liability for “cleanup costs” arising out of “cleaning up, removing . . . , or in any way responding

to, or assessing the effects of lead”.

        WHEREFORE, C&F seeks a judgment that it owes no duty under the Onsite Cleanup

Part of the Policy to defend or indemnify ATR in connection with the claims asserted against it in

the Complaint filed in the Underlying Action.


                                         PRAYER FOR RELIEF

        Plaintiff Crum & Forster Specialty Insurance Company hereby respectfully requests the

entry of an order and judgment in its favor and against Defendants B&K Technology Solutions,

Inc. d/b/a Advanced Technology Recycling, declaring as follows:

        a. This court has jurisdiction over the parties and the subject matter of this
           litigation;

        b. The Policy does not provide coverage to Defendants B&K Technology
           Solutions, Inc. d/b/a Advanced Technology Recycling, for the claims asserted
           against it in the Complaint filed in the Underlying Action;

        c. Crum & Forster Specialty Insurance Company does not owe a duty under the
           Policy to defend Defendants B&K Technology Solutions, Inc. d/b/a Advanced
           Technology Recycling or reimburse defense costs incurred by Defendants
           B&K Technology Solutions, Inc. d/b/a Advanced Technology Recycling in
           connection with the claims asserted against it in the Complaint filed in the
           Underlying Action;

        d. Crum & Forster Specialty Insurance Company does not owe a duty under the
           Policy to indemnify Defendants B&K Technology Solutions, Inc. d/b/a



                                                 22
     1:20-cv-01146-MMM-JEH # 1             Page 23 of 23




          Advanced Technology Recycling in connection with the claims asserted
          against it in the Complaint filed in the Underlying Action;

       e. Crum & Forster Specialty Insurance Company is entitled to an award of its
          costs; and

       f. Such other further relief as this Court deems just and appropriate.


                                     Respectfully Submitted,

                                     CRUM & FORSTER SPECIALITY INSURANCE
                                     COMPANY

Dated: April 8, 2020
                             By:     s/ James J. Hickey
                                     James J. Hickey
                                     One of the Attorneys for Plaintiff
                                     Crum & Forster Specialty Insurance Company

                                     James J. Hickey (Illinois Bar No. 6198334)
                                     James.Hickey@kennedyslaw.com
                                     KENNEDYS CMK
                                     100 North Riverside Plaza, Suite 2100
                                     Chicago, IL 60606
                                     Phone: (312) 800-5000
                                     Fax: (312) 207-2110




                                               23
